            Case 2:20-cv-03548-JFL Document 8 Filed 10/08/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JOHN DAVID BROOKINS,                        :
     Plaintiff,                             :
                                            :
       v.                                   :        No. 2:20-cv-3548
                                            :
JOHN WETZEL,                                :
TAMMY FERGUSON,                             :
KENNETH GOODMAN,                            :
JOHN DOES 1-20,                             :
     Defendants.                            :

____________________________________


                                          ORDER

       AND NOW, this 8th day of October, 2020, upon consideration of Plaintiff John David

Brookins’s Motion to Proceed In Forma Pauperis, ECF No. 5, his Prisoner Trust Fund Account

Statement, ECF No. 6, and his pro se Complaint, ECF No. 1, it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      John David Brookins, #BW-7444, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. Because

Brookins has made a $100.00 partial payment that satisfies the requirement of § 1915(b)(1), no

additional initial payment is required. In each succeeding month when the amount in Brookins’s

inmate trust fund account exceeds $10.00, the Superintendent of SCI-Phoenix or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month’s income credited to Brookins’s inmate account until the balance of the $350.00 fee is

paid. Each payment shall refer to the docket number for this case.


                                               1
                                            100820
            Case 2:20-cv-03548-JFL Document 8 Filed 10/08/20 Page 2 of 4




       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Phoenix.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED in part with prejudice and in part without

prejudice for the reasons stated in the Court’s Memorandum as follows:

               a. The Eighth Amendment, Fourth Amendment, and Fourteenth Amendment

                   claims, and all official capacity claims, are DISMISSED with prejudice.

               b. The First Amendment claim and the supervisor liability/failure to train claim

                   are DISMISSED without prejudice and with leave to file an amended

                   complaint.

       6.      Brookins may file an amended complaint within thirty (30) days of the date of this

Order only as to those claims dismissed without prejudice. Any amended complaint must

identify all defendants in the caption of the amended complaint in addition to identifying them in

the body of the amended complaint and shall state the basis for Brookins’s claims against each

defendant. The amended complaint shall be a complete document that does not rely on the initial

Complaint or other papers filed in this case to state a claim. When drafting his amended

complaint, Brookins should be mindful of the Court’s reasons for dismissing the claims in his

Complaint as explained in the Court’s Memorandum. Upon the filing of an amended complaint,

the Clerk shall not make service until so ORDERED by the Court.

       7.      The Clerk of Court is DIRECTED to send Brookins a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Brookins may use this form to file his amended complaint if he chooses to do so.

       8.      If Brookins does not wish to file an amended complaint and instead intends to

stand on his original Complaint, he may file a notice with the Court within thirty (30) days of the
                                                 2
                                              100820
            Case 2:20-cv-03548-JFL Document 8 Filed 10/08/20 Page 3 of 4




date of this Order stating that intent, at which time the Court will issue a final order dismissing

the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall include the

civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir. 2019) (“If the

plaintiff does not desire to amend, he may file an appropriate notice with the district court

asserting his intent to stand on the complaint, at which time an order to dismiss the action would

be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re

Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the district court did

not abuse its discretion when it dismissed with prejudice the otherwise viable claims . . .

following plaintiffs’ decision not to replead those claims” when the district court “expressly

warned plaintiffs that failure to replead the remaining claims . . . would result in the dismissal of

those claims”).

       9.      If Brookins fails to file any response to this Order, the Court will conclude that

Brookins intends to stand on his Complaint and will issue a final order dismissing this case. 1 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be

inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).




1
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”).

                                                  3
                                               100820
Case 2:20-cv-03548-JFL Document 8 Filed 10/08/20 Page 4 of 4




                           BY THE COURT:



                           /s/ Joseph F. Leeson, Jr.____________________
                           JOSEPH F. LEESON, JR.
                           United States District Judge




                              4
                           100820
